Citation Nr: 0815395	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-14 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs, Fort Harrison VA Medical 
Office


THE ISSUES


Whether there is a new claim for VA health care benefits

Eligibility for VA health care benefits.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from January 1968 to July 
1971.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2005 decision of the Fort 
Harrison VA Medical Office.

The appeal is REMANDED to the RO via the VA Medical Center, 
in Fort Harrison, Montana.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  In an April 1972 Administrative Decision, it was 
determined that the character of discharge was a bar to 
health care benefits.

2.  Since the April 1972 Administrative decision there has 
been a change in law or a change in interpretation of law


CONCLUSION OF LAW

The application for VA administered health benefits is a new 
claim.  38 C.F.R. § 3.160 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Eligibility

The appellant seeks to establish eligibility for VA health 
benefits.  In 1972, it was the determination of VA that he 
was not elig9ible for VA health care benefits due to the 
character of discharge.  Generally, prior decisions are 
final.  However, if there is a liberalizing law or VA issue, 
the prior decision may be treated as a new claim.  See 
38 U.S.C.A. § 5110.


There are two types of character of discharge bars to 
establishing entitlement for VA benefits:  Statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and 
regulatory bars listed in 38 C.F.R. § 3.12(d).  In either 
case, insanity is a defense to either statutory or regulatory 
bars.  See 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

According to a VA manual, effective 1977, any serviceperson 
who is discharged under other than honorable conditions is 
eligible for heath care authorized under chapter 17 provided 
that he as not discharged by reason of a bad conduct 
discharge or one of the statutory bars of 38 C.F.R. 
§ 3.12(c).  The prior administrative decision was based upon 
a finding of willful and persistent misconduct.  Because the 
administrative decision did not specifically address bad 
conduct or a statutory bar, another Administrative decision 
is required.


ORDER

The application for eligibility for VA health benefits is a 
new claim.


REMAND

The evidence of record shows that the appellant enlisted in 
the Marine Corps in January 1968 at age 17.  He served 
without disciplinary incident until April 1969, when he 
received nonjudicial punishment (NJP) for possession of a 
false identification card.  He received a reduction in 
paygrade, correctional custody, and forfeiture of pay.  The 
appellant served without incident in Vietnam from May 1969 to 
January 1970.  In August 1970, the appellant was convicted by 
a summary court-martial of a 21-day period of UA.  He 
received a reduction in paygrade, confinement at hard labor, 
and a forfeiture of pay.  In March 1971, the appellant was 
convicted by special court martial of an 89 day period of UA.  
He was sentenced to a forfeiture of pay, confinement at hard 
labor, and a bad conduct discharge.

In April 1972, the Portland RO issued an administrative 
decision on the issue of character of discharge.  The RO 
found that, under VAR 1012, the veteran was not entitled to 
VA benefits other than insurance because his discharge was 
under dishonorable conditions.  Service personnel records 
consisting only of a copy of his military offenses was 
received in April 1972.

In June 2005, the appellant submitted an application for VA 
medical care.

A February 2006 decision of the Board of Correction of Naval 
Records reflects that recharacterization of the appellant's 
discharge was not warranted "because of the seriousness of 
your repetitive misconduct which resulted in NJP and two 
court-marital convictions, and since you requested immediate 
execution of the BCD [bad conduct discharge].

Service records reflect that the appellant received the 
National Defense Service Medal, Vietnam Service Medal with 
one star, Combat Action Ribbon, Vietnam Combat Medal with 
device, and a Rifle Marksmen Badge.  The appellant received a 
discharge under conditions other than honorable.  Total 
enlistment time reported as lost was 276 days.

After reviewing the record, the Board finds that further VA 
action is required as there is no administrative decision by 
the RO on the appellant's eligibility for Chapter 17 VA 
medical benefits.  The Board notes that neither the 1972 RO 
administrative decision nor the recent VAMC decision appears 
to have considered Chapter 17.  Also, the June 2005 VAMC 
decision appears to have been predicated only the appellant's 
enrollment application and his DD 214 rather than a complete 
record.

Accordingly, the case is REMANDED for the following action:

1.  All service medical records and 
service personnel records should be 
obtained and associated with the claims 
folder.

2.  The appeal should be returned to the 
Fort Harrison VA Medical Center and 
thereafter to the RO.  The RO should 
prepare an administrative decision that 
addresses eligibility for VA medical care 
under Chapter 17, Title 38 U.S.C.A.  There 
should be specific findings as to whether 
there is a statutory bar to benefits and 
whether he was actually issued a bad 
conduct discharge.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



_


 Department of Veterans Affairs


